666 S.E.2d 120 (2008)
John E. JONES and wife, Frances E. Jones
v.
George D. ROBBINS, Jr., Maxine Robbins Brinkley, and husband, Martin C. Brinkley, Mary P. Coston, Brian F. Coston and wife, Tracy H. Coston, William H. Cook and wife, Jacqueline L. Cook, William H. Robbins, Jr., Corbett Industries, Incorporated, Blue Banks Plantation, LLC, and First Baptist Church of Wilmington, North Carolina, successor in interest to the estate of James H. Smith.
No. 267P08.
Supreme Court of North Carolina.
August 26, 2008.
Richard M. Morgan, Wilmington, for Corbett Industries.
Lawrence S. Craige, Wilmington, for John & Frances Jones.
William N. Mason, Wilmington, for George Robbins, Jr.
Clay A. Collier, Wilmington, for First Baptist Church.
Henry L. Kitchin, Jr., David Huffine, Wilmington, for Blue Banks Plantation.
Maxine Robbins Brinkley, Pro Se.
Martin C. Brinkley, Pro Se.
Brian F. Coston, Pro Se.
Tracy H. Coston, Pro Se.
William H. Cook, Pro Se.
Jacqueline L. Cook, Pro Se.
William H. Robbins, Jr., Pro Se.
Mary P. Coston, Pro Se.
Prior report: ___ N.C.App. ___, 660 S.E.2d 118.

ORDER
Upon consideration of the petition filed on the 10th day of June 2008 by Respondent (Corbett Industries) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."